Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered March 21, 1995, convicting him of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence. The appeal brings *509up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied, without a hearing, that branch of the defendant’s omnibus motion which was to suppress physical evidence seized from the defendant. The defendant’s supporting papers merely contained conclusory allegations which were insufficient to raise any factual issues to be resolved at a hearing (see, CPL 710.60 [3] [b]; People v Mendoza, 82 NY2d 415).
The prosecutor’s comments during voir dire did not deprive the defendant of a fair trial. Mangano, P. J., O’Brien, Ritter and McGinity, JJ., concur.